         Case 1:20-cv-03767-VEC Document 21-1 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  FERNANDO GARCIA ARMENTA and NOE
  ESCAMILLA VILLANO, individually and on
  behalf of others similarly situated,
                                                                  OFFER OF JUDGMENT
  Plaintiffs,
                                                                         1:20-cv-03767
  -against-

  LA CORNELIA LLC (D/B/A TACOMBI),
  DIETER WIECHMANN (A.K.A. DARIO),
  GABRIELLA DIPIETRO, and ERIC DOE,

  Defendants.

        Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants La Cornelia LLC

(d/b/a Tacombi), Dieter Wiechmann (a.k.a. Dario), Gabriella DiPietro, and Eric Doe (collectively,

“Defendants”) hereby offer to allow judgment to be taken against them in this action in the amount

of Seven Thousand Dollars and Zero Cents ($7,000.00), which amount includes all damages, costs,

experts’ fees, attorneys’ fees, and interest accrued to date which are recoverable pursuant to the

Fair Labor Standards Act, the New York Labor Law, or otherwise, on the condition that all claims

against Defendants are dismissed with prejudice, and without costs, thereby disposing of this

action in its entirety. This Offer of Judgment is made for the purposes specified in Rule 68, will

stay open for 14 days pursuant to Rule 68, and is not to be construed either as an admission that

Defendants are liable in this action, or that Plaintiff Fernando Garcia Armenta or Noé Escamilla

Villano (“Plaintiffs”) have suffered any damages. If this Offer of Judgment is not accepted by

Plaintiffs within 14 days of service, then Defendants will seek to recover from Plaintiffs all of their

costs incurred thereafter as may be permitted pursuant to Rule 68 of the Federal Rules of Civil

Procedure.
        Case 1:20-cv-03767-VEC Document 21-1 Filed 08/21/20 Page 2 of 2




Dated: August 10, 2020


PRYOR CASHMAN LLP


By: /s/ LaKeisha M.A. Caton
        LaKeisha M.A. Caton
7 Times Square
New York, New York 10036
Phone: (212) 421-4100
Facsimile: (212) 326-0806
Cell: (516) 650-2058
Email: lcaton@pryorcashman.com
Attorneys for Defendants


TO:

Jordan Gottheim, Esq.
Michael Faillace & Associates, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165
Phone: (212) 317-1200
Facsimile: (212) 317-1620
Cell: (631) 921-5568
Email: jgottheim@faillacelaw.com
Attorneys for Plaintiffs
